Citation Nr: 0827776	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder, to include as secondary to a service-connected left 
shoulder disability.

2.  Entitlement to service connection for drug addiction, to 
include as secondary to depression and physical condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1972 
to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In September 2003, 
the RO denied service connection for a depressive disorder.  
The RO denied service connection for drug addiction in 
December 2004.  The veteran requested a Board hearing but 
cancelled this request in December 2006.

This case was remanded in November 2007.  As the proper 
development has been conducted the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The competent medical evidence shows the veteran's 
depression is not related to his service or his service-
connected left shoulder disability; the first diagnosis of 
depression was not until approximately 17 years after 
service.

2.  The record does not show any organic disease associated 
with the veteran's drug addiction; nor is it shown to be the 
result of the service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service, 
directly or presumptively; nor is it proximately due to a 
service-connected disability. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309, 3.310(a) (2007).

2.  The criteria for service connection for drug addiction 
secondary to service-connected disability have not been met, 
and service connection on a direct basis is barred by law. 38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1(m), 3.301, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2003 and January 2004.  The RO 
provided the appellant with notice regarding the criteria for 
assigning disability ratings and effective dates in December 
2007, subsequent to the initial adjudication.  While the 
December 2007 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2008 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the claimed disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a depressive 
disorder.  He amended his claim in August 2003 to include 
service connection for depression secondary to his service-
connected left shoulder disability.  He further contends that 
his drug addiction is secondary to his depression.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the presence of a current diagnosis of 
depression.  A December 1999 VA medical record notes the 
veteran's complaints of feeling depressed.  An October 2002 
VA medical record shows the veteran had some suicidal 
ideations with no plans.  His main concern was his 
significant depression, which was perhaps major clinical 
depression.  An August 2003 VA examination report shows an 
Axis I diagnosis of depressive disorder, not otherwise 
specified, recurrent without psychotic features, acute.  This 
diagnosis was confirmed on a VA examination in January 2008.

The service medical records show that in March 1973, the 
veteran requested to be seen for mental health hygiene for 
complaints of recurrent dreams and forgetfulness.  It was 
mentioned that his father had died one year prior.  March 
1973 clinical evaluation showed that the veteran was very 
immature with a passive-dependent and manipulative manner.  
He desired a transfer to an airbase closer to home but this 
could not be done for psychiatric issues.  As per a 
conversation with a military psychiatrist, the veteran was 
given a prescription of Librium.  A March 1975 medical record 
shows that the veteran self-referred himself for use of hash, 
madrex, and excessive alcohol use.  The impression was 
chronic excessive alcohol abuse, and improper use of hashish 
and madrex.  He was referred for rehabilitation.  At the 
discharge examination in May 1975, psychiatric clinical 
evaluation was normal.    

As the record shows a current diagnosis of depression and in-
service complaints and inquiries on referral for mental 
health treatment, the determinative issue is whether there is 
any relationship between these.  The veteran alternatively 
contends that his service-connected shoulder disability is 
related to his depression. 

An August 2003 VA examination report reflects that the 
veteran's claim file was extensively reviewed, including his 
psychiatric history since service.  The examiner documented 
the veteran's in-service complaints of dreams and 
forgetfulness, as well as his self-referral for chemical 
dependence, and noted that it was clear that he was 
manipulating the interview in service.  The examiner noted 
that the veteran was seen at a VA facility in 1992 and 1993 
and was diagnosed with depression and anxiety and given 
doxepin and Vistaril.  While incarcerated in 2001, he 
attempted suicide and was treated in a local emergency room 
and released.  In October 2002, he was seen by a primary care 
physician complaining of depression and was started on 
sertraline.  He missed some follow-up appointments and was 
incarcerated again in March 2003.  The veteran stated that he 
had been depressed throughout the years and especially more 
recently due to relational problems with his third wife and 
the fact that he had been locked up for the fourth time.  He 
further mentioned that he was having problems with his left 
shoulder.

The examiner noted that the veteran claimed that his 
depression had been on a continual basis since the military 
and attributed this to his left shoulder injury and the pain, 
which had resulted.  The veteran stated that his left 
shoulder injury had resulted in loss of time from work, but 
records accompanying the chart showed that he had Disability 
and Workmen's Compensation claims due to his shoulder while 
being employed.  During the interview, the veteran stated 
that he had been gainfully employed in the flooring trade 
when not incarcerated and had always been a hard worker.  
There was no indication that depression had ever affected his 
employment functioning as he had very little mental health 
history during the military and since then.  The examiner's 
final impression was that although the veteran currently was 
suffering from a depressive disorder, the records dating back 
to the military showed no causal link.  The veteran was 
engaging in heavy drug use while in the military, which might 
have led to some anxiety that was treated with 
benzodiazepines, but the military records clearly indicated 
that the veteran's primary reasons for being seen on the two 
separate occasions while in the military were: 1) to be 
reassigned to a base closer to his home due to poor 
adjustment with the Army, and 2) he was seeking help due to 
heavy substance abuse.  The veteran only sought help for 
depression on two separate instances, once in the early 
1990's and again more recently in 2002.  The examiner felt 
that the veteran's long history of substance abuse and 
dependence had contributed more to his mood features and 
anxiety, which had lead to his numerous incarcerations and 
subsequent problems with mood.

A January 2008 VA examination report reflects that the 
examiner reviewed the claims file and noted both the in-
service request to be transferred to an airbase closer to 
home and the finding of the veteran being very immature, 
passive dependent, and manipulative.  The examiner further 
noted that the veteran denied depression or excessive worry 
or nervous trouble of any kind on his report of medical 
history dated in May 1975 just prior to discharge.  The 
veteran reported that he had surgery on his left shoulder in 
1979, 1981, and 2000 and that his shoulder dislocated 25 
times in 2000.  He had a laminectomy in 1980.  When asked how 
his medical problems affected him, the veteran stated that he 
had a hard time sleeping because of pain in his shoulder.  He 
was very concerned that he would dislocate his shoulder when 
he was sleeping and stated that his shoulder injury had 
caused him to do drugs, lose sleep, lose jobs, and caused 
problems with depression.  

The examiner noted the veteran's assertion that his 
depression developed as a result of his shoulder injury.  She 
found, however, there was no evidence of depression prior to 
his shoulder injury and thus that it was less likely that the 
service-connected left shoulder disability aggravated his 
depressive disorder.  The examiner further determined that, 
consistent with the conclusion in his previous VA examination 
in 2003, it was difficult to determine whether or not the 
veteran's diagnosis of depression was solely the result of 
his shoulder injury, as the veteran asserted.  The examiner 
found that it was more likely that his history of co-
occurring substance dependence problems, as well as 
consequences for his adult antisocial behavior (e.g., 
repeated incarcerations) contributed to his depression.  In 
relation to his interpersonal functioning, it was noted in 
his previous examination that the veteran had disagreements 
with his wife because of his substance use and legal 
problems.

The record shows complaints of bad dreams and forgetfulness 
and substance abuse in service, a diagnosis of depression 
after service in 1992 at the earliest, which is 17 years 
after service, and medical opinions that the veteran's 
current diagnosis of depression is not related to his service 
or his service-connected left shoulder disability, but rather 
his long history of substance abuse and legal problems.  The 
negative evidence outweighs the positive evidence in terms of 
whether the veteran's diagnosis of depression is related to 
his service or his service-connected left shoulder 
disability.  As the first diagnosis of depression was in 
1992, which is 17 years after service, service connection 
also is not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.

Although the veteran has argued that his current depression 
is related to his service and/or his service-connected left 
shoulder disability, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's depression and his service or his 
service-connected shoulder disability.  Competent medical 
experts make this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Regarding the veteran's service connection claim for drug 
addiction, service medical records and post-service medical 
records do not show any organic disease or disability 
associated with drug abuse.  While the VA examiners noted 
that the veteran's depression was likely associated with his 
long-standing drug problems in addition to other factors, 
there is no organic disease or disability shown as a result 
of the veteran's drug abuse. 

Any service connection claim for a disability associated with 
drug abuse, unless it is shown to be an organic disease, 
fails under VA regulations.  Direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs. 38 C.F.R. § 3.301(a).    

Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).  In this case, however, there is no 
competent medical evidence veteran that the veteran's drug 
abuse is related to his service-connected left shoulder 
disability.  See 38 C.F.R. § 3.310; Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).  The August 2003 VA 
examination report noted that the veteran's substance abuse 
dated back to before the military and consisted of alcohol 
and marijuana.  

Absent any evidence of a current disability other than drug 
addiction, the claim for service connection for drug abuse is 
barred by law.

The preponderance of the evidence is against the service 
connection claims for depression, to include as secondary to 
a left shoulder disability, and drug addiction secondary to 
depression and physical disability; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.







ORDER

Entitlement to service connection for depressive disorder, to 
include as secondary to a service-connected left shoulder 
disability, is denied.

Entitlement to service connection for drug addiction, to 
include as secondary to depression and physical condition, is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


